     Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,

             - against -                         02-cr-395 (JGK)

AHMED ABDEL SATTAR                               OPINION AND ORDER

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     Following a nine-month jury trial, the defendant, Ahmed

Abdel Sattar, was found guilty of terrorism-related crimes,

namely solicitation of crimes of violence in violation of 18

U.S.C. § 373, conspiracy to kill persons in a foreign country in

violation of 18 U.S.C. § 956, and conspiracy to defraud the

United States in violation of 18 U.S.C. § 371. At Sentencing on

October 16, 2006, Sattar faced an advisory Guidelines sentence

of life imprisonment, but the Court sentenced Sattar principally

to 288 months’ imprisonment. Sattar, who is currently

incarcerated at Federal Correctional Institute Schuylkill (“FCI-

Schuylkill”) is scheduled to be released on September 20, 2022.

Sattar now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i) in light of the COVID-19 outbreak, the

defendant’s medical condition and the defendant’s age. For the

reasons that follow, the application for compassionate release

is denied.



                                    1
     Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 2 of 13



                                   I.

     As amended by Section 603(b) of the First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), 18 U.S.C.

§ 3582(c) provides that:

  The court may not modify a term of imprisonment once it
  has been imposed except that
   (1) in any case –
     (A) The court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons [“BOP”] to bring a motion on the
     defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion
     of the original term of imprisonment), after
     considering the factors set forth in section 3553(a)
     to the extent that they are applicable, if it finds
     that--
      (i) extraordinary and compelling reasons warrant
      such a reduction; . . .
     and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission[.]
18 U.S.C. § 3582(c).

     When deciding a motion brought pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), the threshold question is whether the

defendant has shown that “extraordinary and compelling reasons”

exist to reduce the defendant’s sentence. The relevant policy

statement promulgated by the Sentencing Commission provides that



                                    2
     Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 3 of 13



a reduced sentence for “extraordinary and compelling reasons”

may be based on the defendant’s medical condition where the

defendant is “suffering from a terminal illness” or where the

defendant is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). In addition,

“extraordinary and compelling reasons” exist when “[a]s

determined by the Director of the Bureau of Prisons, there

exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with the reasons described

in subdivisions (A) through (C) [of the policy statement].” Id.

§ 1B1.13 cmt. n.1(D).

     If “extraordinary and compelling reasons” exist, the court

must then assure itself that a reduced sentence would be

consistent with the factors set out in 18 U.S.C. § 3553(a). See

United States v. Lisi, -- F. Supp. 3d --, 2020 WL 881994, at *5

(S.D.N.Y. Feb. 24, 2020). Finally, the policy statement requires

the court to determined that the defendant is not a danger to

the safety of any other person or to the community, as provided




                                    3
      Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 4 of 13



in 18 U.S.C. § 3142(g)” before the court may reduce the

defendant’s sentence. U.S.S.G. § 1B1.13(2). 1

                                     II.

     In this case, the defendant has failed to establish that

“extraordinary and compelling reasons” exist that warrant an

immediate termination of the defendant’s term of imprisonment.

The defendant argues that “extraordinary and compelling reasons”

exist based on a combination of his age of 60 and his medical

conditions, namely high blood pressure, atrial fibrillation, and

a thyroid condition.

     The defendant argues that Application Note 1(D), the so-

called “catch-all” provision of the relevant policy statement,

U.S.S.G. § 1B1.13, provides a basis for relief. As several

courts within this district have noted, “[w]hile the Policy

statement pre-dates the First Step Act’s procedural changes, the

amendments to the compassionate release statute grant this Court

the same discretion as that previously given to the BOP

Director, and therefore the Court may independently evaluate


1 A defendant must also comply with the procedural exhaustion requirement.
There is no question in this case that the defendant has complied with the
exhaustion requirement set out 18 U.S.C. § 3582(c)(1)(A). On April 6, 2020,
Sattar submitted a request for compassionate release to the warden of FCI-
Schuylkill. ECF No. 1085-2. Sattar’s request was received on April 15, 2020
and on May 13, 2020 the request was denied principally on the ground that
Sattar’s “medical history does not meet the criteria” for compassionate
relief because Sattar is “currently able to independently adapt to activities
of daily living and [is] able to perform self-maintenance activities in a
correctional environment.” ECF No. 1087-1. Because more than 30 days have
elapsed after Sattar made his request to the warden, he has exhausted his
administrative remedies and this motion is properly before the Court.

                                      4
     Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 5 of 13



whether a defendant has raised an extraordinary and compelling

reason for compassionate release under the ‘catch-all’

provision.” United States v. Olszewski, No. 15-cr-364, 2020 WL

2420483, at *2 (S.D.N.Y. May 12, 2020) (alterations and

quotation marks omitted) (collecting cases). The description of

“extraordinary and compelling reasons” set out in U.S.S.G.

§ 1B1.13 provides “helpful guidance for considering motions for

compassionate release.” Id. In this case, although the defendant

cites the “catch-all” provision of the policy statement as a

basis for compassionate release, his application for release is

based primarily on his medical conditions and his age in

combination with the risk posed to him by COVID-19, and he makes

no separate argument under the “catch-all” provision.

     The defendant’s age of 60 is not, in and of itself, an

extraordinary and compelling reason within the meaning of the

First Step Act. The defendant’s age of 60 does not place the

defendant into a particularly vulnerable category for the COVID-

19 virus. See United States v. Haney, -- F. Supp. 3d          --, 2020

WL 1821988, at *5 (S.D.N.Y. Apr. 13, 2020) (“But if [the

defendant’s age alone were a sufficient factor to grant

compassionate release in these circumstances, it follows that

every federal inmate in the country above the age of 60 should

be released from detention, a result that does not remotely

comply with the limited scope of compassionate release

                                    5
       Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 6 of 13



. . . .”); People Who are at Higher Risk for Severe Illness,

Centers for Disease Control and Prevention (June 14, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (noting that people 65

years and older are at high-risk for severe illness from COVID-

19).

       Moreover, the defendant’s proffered medical conditions do

not make him particularly vulnerable to the COVID-19 virus and

his medical conditions are not so severe that they

“substantially diminish[] the ability of the defendant to

provide self-care within the environment of [FCI-Schuylkill] and

from which [the defendant] is not expected to recover.” U.S.S.G.

§ 1B1.13 cmt. n.1(A).

       The defendant first points to his high blood pressure as a

basis for compassionate release. Although the data are still

being analyzed for links between high blood pressure and an

increased risk for COVID-19, at this point, the Centers for

Disease Control guidance suggests that pulmonary hypertension,

which Sattar does not claim to suffer from, is a genuine risk

factor, and the guidance does not suggest that regular

hypertension, which Sattar does claim to suffer from, is a risk

factor. See People Who are at Higher Risk for Severe Illness,

Centers for Disease Control and Prevention; United States v.

Hull, No. 17-cr-132, 2020 WL 2475639, at *2-3 (D. Conn. May 13,

                                      6
     Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 7 of 13



2020) (finding, based on CDC guidance about the link between

COVID-19 and high blood pressure, that the defendant’s age of 63

coupled with his high blood pressure, did not constitute a basis

for compassionate release). Moreover, Sattar’s high blood

pressure is relatively mild and is under control at FCI-

Schuylkill. He has experienced only intermittent bouts of high

blood pressure, most recently in November 2019, and before that

in October 2016. Sattar’s blood pressure is regularly tested by

medical staff. Based on medical records submitted by the BOP,

Sattar’s average blood pressure over the last decade has been

below the cutoff for hypertension. When Sattar has had bouts of

high blood pressure, there is no indication that BOP medical

staff has been deficient in treating it. To the extent that

Sattar suffers from high blood pressure, Sattar has failed to

offer any evidence that the medical staff at FCI-Schuylkill, in

particular, or at BOP, in general, is unable to manage Sattar’s

high blood pressure.

     Sattar also points to two chronic conditions, thyroid

disease and atrial fibrillation as bases for compassionate

release. Neither of these conditions is included in the list of

CDC diseases that make an individual at high risk for severe

illness if that individual contracts COVID-19. See People Who

are at Higher Risk for Severe Illness, Centers for Disease

Control and Prevention. Sattar has also failed to provide any

                                    7
     Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 8 of 13



evidence that these conditions, to the extent they continue to

affect Sattar, are unable to be treated at FCI-Schuylkill.

     Sattar has therefore failed to establish that his high

blood pressure, atrial fibrillation, and thyroid disease provide

bases for compassionate release because they do place the

defendant at increased risk for severe illness were he to

contract COVID-19 and the defendant has failed to show that the

conditions either have been or are incapable of being treated at

FCI-Schuylkill.

     For the first time in his reply brief, the defendant points

to his latent tuberculosis and high cholesterol as bases for

compassionate release based on high heightened susceptibility to

severe illness if he contracts COVID-19. As an initial matter,

Sattar has waived his right to rely on these conditions as bases

for his compassionate release motion because Sattar raised them

for the first time in his reply brief. See Melo v. United

States, 825 F. Supp. 2d 457, 464 (S.D.N.Y. 2011). In any event,

these conditions do not amount to “extraordinary and compelling

reasons” warranting immediate release. Although tuberculosis may

be a risk factor for severe illness resulting from COVID-19,

Sattar has not demonstrated that his tuberculosis, which is

latent, is either not controlled currently or that it could not

be addressed adequately at FCI-Schuylkill. Similarly, although

high cholesterol can be a risk factor for severe illness

                                    8
     Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 9 of 13



resulting from COVID-19 in some situations, the defendant has

failed to show that his high cholesterol is a serious problem,

that it has not been controlled at FCI-Schuylkill, or that

medical staff would be unable to treat it if it became more

serious. Therefore, neither Sattar’s latent tuberculosis nor his

high cholesterol are bases for compassionate release.

     Finally, Sattar has not pointed to anything in particular

about FCI-Schuylkill that puts him at increased risk for

contracting COVID-19 at that facility. Sattar does not allege

that FCI-Schuylkill is particularly ill-suited to containing a

COVID-19 outbreak or that it is a particularly vulnerable

institution. In fact, FCI-Schuylkill appears not to have had any

confirmed cases of COVID-19 among either staff or inmates.

Although asymptomatic cases are possible, and there is no

evidence of widespread testing at FCI-Schuylkill, it is

significant that there have been no reported symptomatic cases.

Sattar’s application thus amounts to mere speculation that there

might be a COVID-19 outbreak at FCI-Schuylkill and that if there

is such an outbreak FCI-Schuylkill would be incapable of

handling the outbreak. This kind of speculation is not a basis

for compassionate release. See United States v. Hidalgo, -- F.

Supp. 3d --, 2020 WL 2642133, at *4 (S.D.N.Y. May 26, 2020);

United States v. Lap Seng, No. 15-cr-706, 2020 WL 2301202, at *9

(S.D.N.Y. May 8, 2020) (“[T}he blanket claim that the structure

                                    9
    Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 10 of 13



of BOP institutions and BOP’s programming are conducive to the

spread of COVID-19 assumes that the spread of COVID-19 cannot be

mitigated with the implementation of BOP’s action plan. [The

defendant] does not provide support for this assertion and it is

at beast speculation that borders on hyperbole.”).

     The defendant has therefore failed to demonstrate that

there are “extraordinary and compelling reasons” that warrant a

reduced sentence. On that basis alone, the defendant’s

application is denied. See United States v. Skelos, No. 15-cr-

317, 2020 WL 2508739, at *3 (S.D.N.Y. May 15, 2020) (“Because

the Court finds there are no extraordinary and compelling

reasons warranting compassionate release in this case, the Court

need not consider the sentencing factors set forth in 18 U.S.C.

§ 3553(a), or Defendant’s potential dangerousness.”).

                                  III.

     In any event, application of the sentencing factors in 18

U.S.C. § 3553(a) to the facts of this case also weighs strongly

against immediate release.

     Sattar’s offense conduct was extraordinarily serious.

Sattar was originally convicted for terrorism-related offenses

involving circumventing measures intended to prevent Sheik Abdul

Ahmed Rahman from promoting violence by the Islamic Group in

Egypt and for participating in drafting a fatwah urging the

killing of Jews. The offense conduct would likely have led to

                                   10
    Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 11 of 13



the loss of life had it not been interdicted by foreign law

enforcement authorities.

     The Sentencing Guidelines recommended a sentence of life

imprisonment based in part on the Court’s determination that the

terrorism enhancement, U.S.S.G. § 3A1.4, applied. The Court

carefully considered all of the relevant sentencing factors and

concluded that a below-Guidelines sentence of 24 years (288

months) was the sentence that was sufficient but no greater than

necessary to comply with the purposes of sentencing, including

to reflect the seriousness of the offense, the need for

deterrence, and the protection of the public. See United States

v. Stewart, 590 F.3d 93, 142-44 (2d Cir. 2009) (reviewing and

affirming Sattar’s sentence). These crimes warranted a

substantial sentence for purposes of deterrence and protection

of the public. The Court carefully considered all of the various

interests and factors in 18 U.S.C. § 3553(a) and nothing in the

defendant’s current papers causes the Court to recalculate the

minimal sentence that is necessary to comply with those

purposes. All of the factors that led the Court to impose a

sentence of 288 months continue to be true today.

     In his application, the defendant points to a number of

factors that he argues support immediate release under 18 U.S.C.

§ 3553(a). Two of these factors, the defendant’s

characteristics, including his chronic medical conditions, and

                                   11
    Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 12 of 13



the defendant’s family situation including his wife and his four

children, were known to the Court at sentencing. The Court

already accounted for these factors, to the extent that they

were relevant, when it determined that a sentence of 288 months’

imprisonment was sufficient but no greater than necessary to

achieve the goals of sentencing as set out in 18 U.S.C.

§ 3553(a). Nothing in the current papers causes the Court to

change its assessment of those factors.

     The defendant also points to the fact that he has already

served 18 years’ imprisonment, over 80% of his sentence, as a

reason for immediate release. However, the Court’s assessment

that 288 months’ imprisonment was the minimum sentence that was

sufficient but no greater than necessary to serve the goals of

sentencing, particularly in this case to reflect the seriousness

of the offense and the need for deterrence and protection of the

public, has not changed. The remaining approximately 20% of the

defendant’s term of imprisonment is simply the final portion of

the sentence that the Court determined was sufficient but not

greater than necessary to achieve the goals of sentencing.

     Sattar also remains a risk to the community within the

meaning of 18 U.S.C. § 3142(g) for substantially the same

reasons that the sentencing factors in 18 U.S.C. § 3553(a) weigh

against immediate release in order to reflect the seriousness of

the offense conduct.

                                   12
    Case 1:02-cr-00395-JGK Document 1089 Filed 06/17/20 Page 13 of 13



     Thus, in addition to the defendant’s failure to demonstrate

“extraordinary and compelling reasons” warranting a reduced

sentence, application of the factors set out in 18 U.S.C.

§ 3553(a) and the defendant’s continued dangerousness as set out

in 18 U.S.C. § 3142(g) also do not favor a reduced sentence.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed above, the

arguments are either moot or without merit. The defendant’s

application for a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) is denied.

SO ORDERED.

Dated:    New York, New York
          June 16, 2020                   ____/s/ John G. Koeltl ___
                                               John G. Koeltl
                                        United States District Judge




                                   13
